DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
 
Status of Claims
Claims 1-6 are currently pending and have been considered below. Claims 1 and 5 have been amended. Claim 2 is objected.

Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious the male gear member being fitted to an outer periphery of the output member so as to be slightly rotatable with respect to the output member, wherein an alignment part is provided between the male gear member and the output member, and a centering part between the male gear member and the output member, in combination with the other elements required by the claim.
For example, prior art of record 
Sato (WO 2017159431 A1) discloses a clutch unit (fig. 1/4) comprising:
 an input-side clutch part (11) that controls transmission and cutoff of input rotational torque; and 
an output-side clutch part (12) that transmits rotational torque from the input-side clutch part to an output side and cuts off rotational torque reversely input from the output side, 
wherein the output-side clutch part comprises: 
a stationary member (23) whose rotation is restricted; and 
an output member (22) from which rotation is output,
 wherein the stationary member is provided with a female gear member (32) that meshes with the output member when rotational torque is cut off and releases a meshing state with the output member when rotational torque is transmitted, 
wherein the output member is provided with a male gear member (22h) that meshes with the female gear member so as to be slightly rotatable. 
However, in Sato the male gear member is integral with the output shaft and there is no relative rotation of these components. Further, there is no reason apparent in the prior art why provide such rotation would be beneficial or desirable given that further rotating parts increases the likelihood of wear, failure, etc.
The combination of the slightly rotatable feature, alignment feature, and centering feature (distinct from the alignment feature) all between the male gear member and output member provides clear functionality that must occur between these members that is not present in the prior art. In addition, the specification makes clear that the slight rotation that is provided between the male gear member and output member operates in conjunction with the alignment and centering parts in order to provide this function. These three aspects are not present in any prior art and result in a synergistic effect when used in the particular location between the male gear member and output in these types of clutch units.
Claims 2-6 are allowable because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/F.P./Examiner, Art Unit 3655 


/STACEY A FLUHART/Primary Examiner, Art Unit 3659